Citation Nr: 9903690	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-42 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1995 RO decision which denied service 
connection for hearing loss.  This is the only issue properly 
on appeal at this time. 

The Board notes the veteran appealed for an increased rating 
for service-connected post-traumatic stress disorder (PTSD), 
but while the appeal was pending the RO granted a permanent 
and total rating for PTSD (a complete grant of benefits), and 
thus such issue is not on appeal.


REMAND

It is unclear whether the veteran wants a Board hearing at 
the RO (i.e., Travel Board hearing) as part of his appeal for 
service connection for hearing loss.  He had a hearing on 
this issue before an RO hearing officer in September 1995.  
In his November 1995 substantive appeal on this issue, the 
veteran requested a Travel Board hearing.  However, on a 
February 1996 letter sent to him by the RO, which he returned 
to the RO that month, he indicated he wanted a Board hearing 
in Washington, D.C. instead of a Travel Board hearing.  On 
another substantive appeal form in April 1996, the veteran 
indicated he wanted a hearing before an RO hearing officer.  
A May 1996 RO letter asked him to clarify his hearing 
request.  The veteran returned the letter to the RO in June 
1996 and indicated he wanted another hearing before an RO 
hearing officer.  A hearing was held before an RO hearing 
officer in October 1996, but the hearing concerned PTSD, not 
service connection for hearing loss.  In a October 1997 
substantive appeal form, the veteran requested a Travel Board 
hearing, although his appeal form pertained to an increased 
rating for PTSD (which benefit was subsequently completely 
granted by the RO and is no longer on appeal).

Under the circumstances, the RO should clarify if the veteran 
wants a Travel Board hearing as part of his appeal for 
service connection for hearing loss, and any such hearing 
should be scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(1998).  Accordingly, the case is remanded for the following 
action:

The RO should clarify if the veteran 
wants a Travel Board hearing as part of 
his appeal for service connection for 
hearing loss.  If he does, such a hearing 
should be scheduled by the RO and after 
the hearing is conducted the case should 
be returned to the Board.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


